DETAILED ACTION
Status
This Final Office Action is in response to the communication filed on 6 January 2022. Claims 7, 9, and 13 have been cancelled, claim 1 has been amended, and new claims 21-23 have been added. Therefore, claims 1-6, 8, 10-12, and 14-23 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes the rejection(s) under 35 USC § 112; therefore, the Examiner withdraws the rejection(s).
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore, the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8, 10-12, and 14-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 1-6, 8, 10-11, and 21), a computing device (claims 12 and 14-15), and non-transitory machine readable medium (claims 16-20 and 22-23), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, claim 1 recites a method, comprising: receiving, by a content system server, information about activity associated with a first plurality of client devices, wherein the activity associated with the first plurality of client devices comprises online activity of a plurality of portable user devices and is determined by one or more processors that track user interactions with one or more portable user devices; analyzing, by the content system server, the activity determined by one or more processors that track user interactions and associated with the first plurality of client devices based upon one or more first content items associated with one or more first subjects to determine: one or more first time periods during which the one or more first content items are trending, wherein the one or more first content items are determined to be trending during the one or more first time periods based upon a determination that a first rate at which content items associated with the one or more first subjects are at least one of published or generated during the one or more first time periods meets a threshold; and one or more second time periods during which the one or more first content items are not trending, wherein the one or more first content items are determined to not be trending during the one or more second time periods based upon a determination that a second rate at which content items associated with the one or more first subjects are at least one of published or generated during the one or more second time periods does not meet the threshold; analyzing, by the content server, a user profile database based upon the one or more first content items, the one or more first time periods during which the one or more first content items are trending and the one or more second time periods during which the one or more first content items are not trending to identify: a first plurality of user profiles associated with a first set of client devices, wherein a user profile of the first plurality of user profiles comprises activity information, associated with a client device of the first set of client devices, indicative of activity associated with a content item of the one or more first content items within the one or more first time periods during which the devices, wherein a user profile of the second plurality of user profiles comprises activity information, associated with a client device of the second set of client devices, indicative of activity associated with a content item of the one or more first content items within the one or more second time periods during which the one or more first content items are not trending; determining, based upon the first plurality of user profiles, a first conversion score associated with a first entity, wherein the first conversion score is associated with a measure of conversion events associated with the first entity occurring after activity associated with the one or more first content items is performed within the one or more first time periods during which the one or more first content items are trending; determining, based upon the second plurality of user profiles, a second conversion score associated with the first entity, wherein the second conversion score is associated with a measure of conversion events associated with the first entity occurring after activity associated with the one or more first content items is performed within the one or more second time periods during which the one or more first content items are not trending; receiving, by the content server, a request for content from a first client device; analyzing, by the content server, the user profile database to identify a first user profile associated with the first client device, wherein the first user profile comprises first activity information associated with the first client device; responsive to determining that the first activity information is indicative of first activity associated with a content item of the one or more first content items, determining a conversion probability associated with the first client device based device; selecting, by the content server, a transmission content item for transmission to the first client device based upon the conversion probability; and transmitting, by the content server, the transmission content item to the first client device.
Independent claim 12 is similar to claim 1 above, being directed to a computing device comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations that are the same or similar to the operations indicated at claim 1, where the only additional differences are the use of search activity and that the independent claim does not require the content request, determination of activity by a processor that tracks user interactions, user profile database analysis, and conversion probability leading to selecting and transmitting a content item – those elements are claimed at dependent claims 14 and 15. Therefore, claim 12 is analyzed similar to claim 1.
Independent claim 16 is also similar to claims 1 and 12, being directed to a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising the same operations as at claims 1 and/or 12, except not requiring determination of activity by a processor that tracks user interactions, but further generating a summary report based upon at least one of the first conversion score, the second conversion score, the one or more first content items, the first plurality of user profiles or the second plurality of user profiles, where generating such a report 
The dependent claims (claims 2-6, 8, 10-11, 14-15, and 17-23) appear to merely limit the abstract idea itself (and/or the application thereof) since they indicate a threshold level of activity (claim 2), using the conversion probability or score for the time when content is trending or not-trending (claims 3-5), detailing the data basis for the conversion rate calculations (claims 6 and 8), grouping or identifying content items by subject (claim 10), determining the conversion score according to time period duration (claim 11), the expected result of faster content loading as “associated with” the use of user profiles and/or conversion scores (claim 21), the content items being video or a website (claims 22-23), and claims 14-15 and 19-20 are included in the abstract idea as considered above since included at claim 1, and/or generating and transmitting a summary report (claims 17 and 18).
The claim elements may be summarized as the idea of determining a conversion probability associated with a content item and selecting and transmitting a content item based thereon; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the “Certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations; …)” grouping of subject matter (see the 2019 PEG).
any threshold such as a threshold of one (i.e., e.g., a user has viewed “trending” content, or not), and the time period may be any time period. As such, if a user may be said or predicted to have a different conversion rate/score at, e.g., a holiday season such as Christmas or New Years, selecting content for the user based thereon would appear to infringe the claim; however, that is the basis for most holiday season advertising – i.e., it is among the indicated certain methods of organizing human activity.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are the use/consideration of client devices, activity determined by one or more processors that track user interactions with one or more portable user devices, a computing device comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations, and a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations.  These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are merely the implementation of the abstract idea via computer or technology, and they do not add significantly more (also known as an “inventive concept”) to the exception. 
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the 
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, are considered encompassed by the abstract idea and therefore only limit the application of the idea, and not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

Allowable Subject Matter
Claims 1-6, 8, 10-12, and 14-23 are considered to be allowable over the prior art.
Propensity Scoring Made Simple With Google’s Conversion Probability Reports, Merkle, dated 12 September 2018, downloaded 28 April 2021 from https://www.merkleinc.com/emea/blog/propensity-scoring-made-simple-with-googles-conversion-probability-reports, indicating that Google Analytics has the availability of a conversion probability report. 
However, it does not appear reasonably obvious to combine the various references as indicated into a specific combination that would appear to make the claims obvious.
Non-Patent Literature: Reddit.com post from cpteagle, The “Trending” Tab is a Sham, downloaded 15 January 2021, dated 4 years ago (therefore, 2017), from https://www.reddit.com/r/youtube/comments/4e81iy/the_trending_tab_is_a_sham/, apparently indicating that the label “trending” may be designated by any entity according to any criteria or reason.

Response to Arguments
Applicant's arguments filed 6 January 2022 have been fully considered but they are not persuasive.

Applicant first alleges that “The Examiner indicated that amending claims based upon the proposed claim amendments would advance prosecution and require further search and consideration” (Remarks at 13). However, this is NOT true – the Examiner indicated that “Applicant mentioned [,i.e., orally, at interview,] some aspects later in the specification that indicate increased speed (e.g., paragraph 0134 as submitted), and the 

Applicant next argues the 112b rejections (Remarks at 15-16); however, the amendment appears to overcome the previous rejections, so the previous rejections are withdrawn. Therefore, the argument is considered moot and not persuasive.

Applicant then argues the 101 rejections (Remarks at 14-28), again repeating claim 1 (Id. at 14-16), then indicating Step 2A, Prong 1 analysis (Id. at 16-17), then again repeating some/most of claim 1 with some emphasis indicated (Id. at 17-18), and again repeating the conclusory statement that “The present claims do not recite a judicial exception, as Id. at 18). Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them.
Applicant then indicates Step 2A, Prong 2 analysis (Remarks at 18-19), and again repeats some/most of claim 1 (Id. at 19-20), and asserting – similar to the arguments at earlier response – that “even assuming arguendo that they recite a judicial exception, clearly integrate any alleged judicial exception into a practical application. In particular, the present claims provide for a technique that is dynamic and increases the accuracy and efficiency of transmitting content likely to result in interaction. Thus, the present claims provide for improvements to the technical field of using online activity in a trend-conscious manner to perform online content delivery to client devices, and are indicative of integration into a practical application” (Id. at 20). However, this appears to merely indicate that applying the abstract idea in an online environment (e.g., using devices and online data) is somehow a practical application. But there is no technical improvement (e.g. the computers and/or memory and their efficiency is not improved) – the allegation is merely that using the particular data claimed (trends, profiles, conversion score/probability, etc.) is itself an improvement. The Office does not issue patents on data. Applicant then alleges some problems alleged in the specification are solved and therefore a practical application should be found; however, whatever “solution” may be recognized is the result of the application of the abstract idea in that environment and using that particular data. There are no “improvements to the technical field as alleged (see Id. at 21), any “improvement” is to the abstract idea itself. The Examiner notes that per SAP v. Investpic, even assuming that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms. Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm. An advance of this nature is ineligible for patenting (SAP v. Investpic, slip op at p. 2, line 22 – p. 3, line 13, 898 F.3d 1161, 1162 (Fed. Cir. 2018). And even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract (Id., slip op. at p. 10, lines 18-24, 898 F.3d 1161, 1167).
Applicant then alleges “The pending claims are analogous to Claim 2 in Example 37” regarding relocating icons (Remarks at 23-24). However, the instant claims merely collect data (e.g., interactions and timing thereof, content generated and timing, and conversion information) and use that data to determine trends and when a user is interested in content so as to provide targeted transmission content. Where the example indicated is actually indicated to improve a computer’s performance (e.g., relocating icons for efficiency in use), the instant claims do not provide such benefits – they merely provide targeted content. Applicant appears to ignore the reasons that the hypothetical is indicated to be allowable (e.g. a person can’t reasonably collect and analyze the memory allocation of computer icons to determine placement/relocation), and instead focuses (apparently) on the mere allegation that since data is tracked, the claims are analogous – there does not appear to be any efficiency of use in the instant claims, but merely the use of particular data to target a user with content.
Applicant then alleges “The pending claims are analogous to Claim 1 in Example 40” regarding monitoring of network data (Remarks at 22-23). However, where the example hypothetical claim is indicated as “resulting in improved network monitoring” (Example 40 at pg. 11, 2A, Prong 2 analysis), as indicated above, the instant claims merely collect data (e.g., interactions and timing thereof, content generated and timing, and conversion information) and use that data to determine trends and when a user is interested in content so as to provide targeted transmission content. Where the example indicated is actually indicated to improve network performance (e.g., “which avoids excess traffic volume on the network and hindrance of network performance” – Id.), the instant claims do not provide such benefits – they merely provide targeted content.
Applicant then alleges eligibility based on Core Wireless, as “directed to an improved user interface” (Remarks at 24-26, citing to 25). However, where the claims in Core Wireless were considered to be an improvement since they required a summary “reached directly from the menu”, and only listing “a limited set of data”, which “restrains the type of data that can be displayed” and displays the summary while “applications are in an un-launched state” so as to “disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer” (Core Wireless Licensing v. LG Elects., Inc., 2016-2684, 2017-1922 slip op. at 9 (Fed. Cir. 2018). Applicant’s claims do not improve a display by limiting any data or improving the display, the claims merely use particular data to provide targeted content – and whatever content is selected for display is displayed in a generic manner, as any other provided or targeted content would be displayed. Applicant alleges that “the instant application indicates that ‘the user may not need to open a separate application and/or a separate window in order to find content having the subject matter that the user has an interest in, etc.)’” and thus it is “an improvement in the functioning of computers” (Remarks at 26, citing Core Wireless). However, if this analogy or assertion were to be believed, literally every single pop-up, banner, side-bar, or other type of advertisement displayed anywhere on the Internet or a web page would be automatically patent eligible since the user does not need to do anything to cause the advertisement to appear. Nothing could be farther from the truth – the mere display of an advertisement, regardless of the data used to target that advertisement to the user, does not constitute eligibility. Analogy to Core Wireless does not appear valid or relevant.
Applicant then argues with respect to Step 2B of the eligibility analysis that the “Ordered Combination is Inventive and Transforms the Claim” (Remarks at 26), again merely repeating some or most of claim 1 (Id. at 26-28), and alleging in a conclusory statement that “Generic computers do not perform the operations as recited in the claims” (Id. at 28). However, Applicant’s description, as noted at the rejection, specifically indicates that generic computers of various forms are, in fact, being used to perform the activities – see Applicant ¶¶ 0030, 00138, 00142. The Examiner is uncertain if Applicant is actually disavowing their specification (as it appears), or if there is any basis for this conclusory statement. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them.
Applicant then relies on the above for the remaining other claims.

Therefore, for the reasons above, the Examiner is not persuaded by Applicant’s arguments.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Top Social Media Monitoring Tools, from Brandwatch, downloaded from https://www.brandwatch.com/blog/top-social-media-monitoring-tools/ on 29 September 2021, related to improved marketing by tracking trends.
Kritt et al. (U.S. Patent Application Publication No. 2016/0203143, hereinafter Kritt) discusses a cluster module that identifies patterns such as trends in “generation rates of the user-generated content to generate a cluster of related user-generated content” (Kritt at 0093).
Ranjini, et al., Identification of Trending Topics Using Periodically Collected Twitter Data, International Journal of Engineering & Technology, 7 (3.12), 2018, pp. 205-208, downloaded 2 March 2022 from https://www.researchgate.net/publication/329237241_Identification_of_Trending_Topics_Using_Periodically_Collected_Twitter_Data, indicating trending topic identification based on Twitter data, which is therefore based on the generation or publication of such content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622